Citation Nr: 0919715	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an effective date earlier than December 
27, 2005 for the grant of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
27, 2005 for the grant of service connection for degenerative 
changes, lumbar spine status post (s/p) fracture of the 
transverse process at L1.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision dated in November 
2006 issued by the Regional Office (RO) in Huntington, West 
Virginia, that granted service connection for PTSD and 
degenerative changes of the lumbar spine s/p fracture of the 
transverse process at L1, effective December 27, 2005.  The 
appeal was transferred to the Board from the RO in 
Pittsburgh, Pennsylvania.  

In his notice of disagreement dated in November 2007, the 
Veteran indicated that he disagreed with the effective dates 
for service connection for both of his disabilities.  
Specifically, he indicated that he wanted "full disability 
benefits" from the date of his discharge from service.  As 
will be pointed out below, an unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App 238, 240-
241.  Accordingly, the issue of an earlier effective date for 
the Veteran's lumbar spine disability has been added to the 
title page and is dealt with in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1989, more than one year after his retirement 
from service, the Veteran filed an original claim for service 
connection for medication dependency that he reportedly was 
given in service to treat anxiety.  The Veteran failed to 
submit evidence in support of his claim or to appear for an 
examination.  His claim was therefore abandoned, and was 
denied in 1990 letter from the RO in Washington, D.C.  The 
Veteran was notified of this decision and his appellate 
rights, but did not perfect a timely appeal.  The decision 
became final.

2.  The Veteran's original claim for service connection for 
PTSD was filed on December 27, 2005, more than one year after 
his retirement from service.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 27, 
2005 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.158, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

These requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Thus, the Veteran must be notified that a disability 
rating and effective date for the award of benefits will be 
assigned if service connection is awarded.  Id at 486.

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 
 
The Veteran's claim for an earlier effective date is a 
downstream issue from his claim for entitlement to service 
connection for PTSD.  The RO granted service connection for 
PTSD effective December 27, 2005.  The Veteran then filed a 
notice of disagreement arguing that he should have received 
an earlier effective date for this award.  In these types of 
circumstances, VA is not required to issue a new VCAA letter. 
See VAOPGCPREC 8-2003 (Dec. 2003).  In this precedential 
opinion, the General Counsel held that although VA is 
required to issue a Statement of the Case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  

Here, the Veteran was initially sent a VCAA notice that 
explained the requirements necessary to establish service 
connection for his claimed disabilities in April 2006.  This 
notice also explained how disability ratings and effective 
dates are assigned by VA.  After the Veteran filed his notice 
of disagreement, a SOC was issued in February 2008 that 
addressed the Veteran's claim for an earlier effective date 
for service connection for PTSD.  Thus, VA satisfied the duty 
to notify the Veteran.

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
of record evidence including service treatment records, post-
retirement Navy treatment records, and statements by the 
Veteran.  The Veteran's treating Navy psychiatrist provided a 
VA contracted examination in connection with the Veteran's 
claim for service connection for PTSD.  While in this appeal 
the Veteran raised the issue of his mental capacity to file a 
claim for VA benefits at an earlier date, and no exam 
addressed this subject, the Board finds that a new 
examination with respect to this issue is unnecessary because 
the resolution of the Veteran's claim for an earlier 
effective date for service connection for PTSD rests solely 
upon a question of law.  There is no reasonable possibility 
that a new examination could yield evidence that would 
substantiate the Veteran's claim for an earlier effective 
date. See 38 C.F.R. § 3.159(c)(4).  

The Veteran did identify any additional existing evidence 
that is necessary for a fair adjudication of his claim for an 
earlier effective date for the grant of service connection 
for PTSD, nor does the record otherwise indicate that any 
such evidence exists.  The Board therefore finds that the VA 
satisfied its duty to assist. 

II. Effective Date 

The assignment of an effective date for an award of service 
connection is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, or a reopened claim, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore." 38 
U.S.C.A. § 5110(a).  However, if the claim is filed within 
one year of the Veteran's discharge or release from active 
service, the effective date shall be the day following the 
date of such discharge or release.  38 U.S.C.A. § 5110(b).  
The implementing regulation, 38 C.F.R § 3.400, states that 
the effective date for an award of compensation based on a 
claim for service connection will be "the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later."  However, if the claim is received within 1 year 
after separation from service, the effective date will be the 
day following separation from active service.  Id. 

Except as otherwise provided, where evidence requested in 
connection with an original service connection claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned. 38 C.F.R. § 3.158(a) 
(2008); see 38 U.S.C.A. § 501 (West 2002).  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based upon such evidence 
shall commence not earlier than the date of filing the new 
claim. Id. 

In this case, the Veteran retired from active military 
service in December 1986.  He filed a claim for service 
connection for medication dependency that was received by VA 
in February 1989.  He reported that he had been given excess 
medication for treatment of anxiety.  However, he did not 
submit any evidence in support of his claim, failed to report 
for an examination, and failed to respond to correspondence 
from VA concerning needed development of his claim.  In 
February 1990 the RO notified the Veteran that his claim was 
denied.  The notice that was sent to the Veteran informed him 
of his procedural and appellate rights.  However, the Veteran 
did not timely file a Notice of Disagreement and did not 
perfect an appeal.  As a result, the February 1990 denial is 
final.  

The Veteran filed a new claim for service connection for a 
psychiatric disorder variously described as PTSD, anxiety, 
and "phobia disorder", which was received on December 27, 
2005.  In a decision dated in November 2006, the RO granted 
service connection for PTSD, effective December 27, 2005, the 
date of the Veteran's claim.  

The Veteran argues that, since his disability arose out of 
events that occurred while he was in service, the grant of 
service connection for PTSD should be effective January 1, 
1987, the day after he retired from active military service.  
Insofar as the Veteran's claim was not received within 1 year 
of his discharge or release from active service, there is no 
legal basis to grant service connection effective the day 
after his release from active duty.  There is no legal 
authority to grant an effective date for service connection 
that are earlier than the date of the Veteran's claim.  

The Veteran also argues that his psychiatric disorder(s), 
including a phobia concerning hospitals and health care 
providers, rendered him incapable of filing his claim for VA 
benefits at any earlier time, and that he therefore should be 
granted benefits effective the day after his release from 
active service.  The Veteran submitted a note from his 
psychiatrist, who opined that the Veteran's psychiatric 
disorder prevented him from seeking VA disability benefits 
prior to the date that he filed his claim.  

While 38 C.F.R. § 3.400(b)(1)(ii)(B) allows for an effective 
date earlier than the date of VA's receipt of a claim for a 
disability pension if a physical or mental disability, which 
is not the result of the Veteran's own misconduct, is so 
incapacitating that it prevented the Veteran from filing a 
claim for at least 30 days immediately following the date on 
which the Veteran became permanently and totally disabled, 
there is no analogous provision with respect to compensation 
claims.  

Similarly, while in Barrett v. Principi, 363 F.3d 1316 (Fed. 
Cir. 2004), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that equitable tolling 
of an appeal period may be available where a Veteran's 
failure to file was the direct result of a mental illness 
that "rendered him incapable of thought or deliberate 
decision making... or incapable of handling his own affairs or 
unable to function in society", id at 1321 (internal 
quotation marks omitted), this holding has no application to 
the filing of an initial claim for compensation.  

Even assuming, without deciding, that, despite his completion 
of a master's degree in counseling and continued employment 
as a substance abuse rehabilitation counselor during the 
approximately 19 year period between his retirement and the 
filing of his claim, the Veteran was so mentally 
incapacitated as to be unable to file a compensation claim 
prior to December 27, 2005, there is no statute, regulation, 
or binding precedent allowing for any type of "equitable 
tolling" of the one year post-service period set forth in 38 
U.S.C.A. § 5110(b).  Indeed, the Federal Circuit expressly 
held that principles of equitable tolling do not apply to the 
one year post-service filing period set forth in 38 U.S.C.A. 
§ 5110(b).  Andrews v. Principi, 351 F.3d 1134, 1137-1138 
(Fed. Cir. 2003).  Rather, the Court held that, "Congress's 
intent is unmistakably clear that the effective date can be 
earlier than the 'date of receipt of application' only if 
'specifically provided otherwise' in [38 U.S.C.A.] § 5110."  
There is no such specific provision applicable to this claim.  
The Board is without jurisdiction to award an earlier 
effective date than is permitted by statute.  Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by 
the laws passed and the regulations promulgated by the 
Department.  38 U.S.C.A. § 7104.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Lewinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An effective date earlier than December 27, 2005 for the 
grant of service connection for PTSD is denied.


REMAND

As explained in the introduction, the November 2007 notice of 
disagreement that was submitted by the Veteran indicated his 
dissatisfaction with the effective dates that were assigned 
for both of his disabilities in the November 2006 rating 
decision.  While an SOC was issued with respect to the 
Veteran's claim for an earlier effective date for PTSD, no 
action was taken with respect to the Veteran's claim for an 
earlier effective date for his lumbar spine disability.  
Therefore, this claim is remanded for issuance of a statement 
of the case.  See 38 C.F.R. §§ 3.160(c), 19.26 (2008).  See 
also Manlincon v. West, 12 Vet. App. at 240-241.   

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the Veteran, addressing the issue 
of the effective date for service 
connection for degenerative changes, 
lumbar spine s/p fracture of the 
transverse process at L1.  The Veteran 
must be advised of the time limit in which 
he may file a substantive appeal. 38 
C.F.R. § 20.302(b).  To perfect the 
appeal, he must timely file a substantive 
appeal; otherwise the appeal should be 
closed without returning to the Board.

Thereafter, if the appeal is timely perfected, and if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


